DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 2015/0002425 A1) in view of Jung (KR 20160068099 A).

As to claim 1, Lee teaches

a switch (see Lee ‘425 at least [0011] “In accordance with an aspect of the present disclosure, a method for controlling a mode of a digitizer in a user device is provided. The method includes detecting an input unit by scanning the digitizer, measuring at least one parameter corresponding to the input unit, and controlling switching of the digitizer to a mode according to a result of the measurement of the at least one parameter.”; [0015]; [0055] “an insertion/removal sensing switch 169”; [0059] “The controller 110 may detect the input unit 168 by scanning the touch screen 190, measure at least one parameter at the position of the input unit 168, and switch the touch screen 190 to a mode corresponding to the measured parameter. The controller 110 may compare the measured parameter with a predetermined threshold and switch the mode”; [0078] “An insertion/removal sensing switch 169 is provided in an internal area of the user device 100 into which the input unit 168 is inserted, in order to operate in response to insertion and removal of the input unit 168. The insertion/removal sensing switch 169 may output signals corresponding to insertion and removal of the input unit 168 to the controller 110.”; [0108]; [0128] “The resonant circuit 620 and the variable capacitor 640 may be included in the controller 630 or may be separately configured in the input unit. The variable capacitor 640 may be configured to include at least one of a capacitor and a coil. The resonant circuit 620 may be connected to the controller 630 through a switch 623 and may include a coil 621 and a capacitor 622. The resonant circuit 620 may be controlled by the controller 630 according to On/Off of the switch 623. The controller 630 may communicate 
a resonance circuit including an inductor forming an electromagnetic field in an electronic device (see Lee ‘425 at least fig. 5 - pen input circuit 168 including coil 510 (inductor), fig. 6 — resonant circuit 620 with inductor 621 and [0086], [0091], [0107], [0121], [0179], [0207]), the resonance circuit configured to:
output a first resonance signal using the inductor, when the pen is in contact with a touch screen of the electronic device, wherein the first resonance signal is related to position information of the pen in contact with the touch screen of the electronic device (see Lee ‘425 at least figs. 1, 3, 5, 6, 9A & 9B, [0107] "An inductive magnetic field is generated based on the current in the coil (e.g., 510 in FIG. 5) of the resonant circuit of the input unit 168 and the pen recognition panel 460 detects the inductive magnetic field from a loop coil in a signal reception state, thereby detecting the position and pressure of the input unit 168, pressing of a button in the input unit 168, and the height h of a pen point 430 of the input unit 168 above the pen recognition panel 460."; [0121] “The input unit 168 having the above-described structure may operate by EMR. Upon generation of a magnetic field around a coil at a specific position of the 
 [0171] “At operation S1022, the controller may determine the presence or absence of the input unit or the state of the input unit by analyzing a feedback signal received from the input unit. The feedback signal corresponds to a control signal transmitted to the input unit by the user device. The input unit receives the control signal, charges the variable capacitor 640 with the received control signal, and generates a resonant frequency by controlling the resonant circuit 620. For example, the feedback signal may include a signal detected by the generated resonant frequency. In addition, the user device may measure the strength of the feedback signal (e.g., a value larger than a predetermined value), ..... a digital communication value included in the feedback signal (e.g., 01011), information about short-range communication of the input unit such as WiFi, Bluetooth, ZigBee, and/or the like. In this manner, the user device may determine ... the power state of the input unit using various values that are fed back from the input unit or measured.” - note strength of feedback signal would be different for a mounted pen and a pen in contact with a touch screen);
output a second resonance signal using the inductor, when the pen is housed in a housing space of the electronic device, wherein the second resonance signal is related to housing information of the pen (Lee ‘425 at least figs. 3, 8, [0107] "An inductive magnetic field is generated based on the current in the coil (e.g., 510 in FIG. 5) of the resonant circuit of the input unit 168 and the pen recognition panel 460 detects the inductive magnetic field from a loop coil in a signal reception state, thereby detecting the position and pressure of the input unit 168"; [0171] “At operation S1022, the controller may determine the presence or absence 
a switch controller configured to, when an intensity corresponding to the second resonance signal exceeds a predetermined threshold, control the switch (see Lee ‘425 at least figs. 1, 3, 5, 9A & 9B and [0078] "When the input unit 168 is used, the input unit 168 may be extended or removed from the user device 100. An insertion/removal sensing switch 169 is provided in an internal area of the user device 100 into which the input unit 168 is inserted, in order to operate in response to insertion and removal of the input unit 168. The insertion/removal sensing switch 169 may output signals corresponding to insertion and removal of the input unit 168 to the controller 110. The insertion/removal sensing switch 169 may be configured so as to directly or indirectly contact the input unit 168, when the input unit 
Lee does not directly teach a pen charging circuit configured to charge the battery of the pen, using a third resonance signal generated by the inductor of the resonance circuit resonating with the electromagnetic field formed in the electronic device; and a switch controller configured to: when an intensity corresponding to the second resonance signal exceeds a predetermined threshold, control the switch to connect the resonance circuit to the pen charging circuit and the battery, and when the intensity corresponding to the second 
Jung teaches a pen including a battery, the pen comprising:
a resonance circuit, including an inductor forming an electromagnetic field in an electronic device (see at least figs. 2-3: resonance circuit 13 including inductor L), the resonance circuit configured to:
output a first resonance signal using the inductor, when the pen is in contact with a touch screen of the electronic device, wherein the first resonance signal is related to position information of the pen in contact with the touch screen of the electronic device (see at least figs. 1-3 and [0013] “When the stylus pen 10 is in proximity to or in contact with the touch screen 20, a resonance signal from the stylus pen 10 is received at the X lines and the Y lines through the capacitance Csx. The touch sensing circuit connected to the touch screen 10 detects the stylus pen 10 based on the signal from which the pen signal is received. The touch sensing circuit may calculate the position and touch pressure of the stylus pen 10”; [0016] “The resonance signal may be transmitted to the touch screen 20 to be used for position reading and pressure measurement of the stylus pen 10.”);
a pen charging circuit configured to charge the battery of the pen, using a third resonance signal generated by the inductor of the resonance circuit resonating with the electromagnetic field formed in the electronic device (see at least figs. 3-8 and [0008] “The stylus pen includes a receiver for generating electricity in accordance with a magnetic field from the transmitter, and a battery for charging electricity from the receiver”; [0017] “The receiver 11 is paired with a wireless charging transmitter (Tx, hereinafter referred to as a "transmitter") 
a switch controller (see at least figs. 2-3 and [0015] “A switch (not shown) may be installed between the tip 11 and the amplifier 12”) configured to:
when an intensity corresponding to the second resonance signal exceeds a predetermined threshold, control the switch to connect the resonance circuit to the pen charging circuit and the battery ([0023] “The charging controller 51 receives sensor signals from the first and second sensors 52 and 53 and controls the operation timing of the transmitter 54. For example, the charging controller 51 may drive the transmitter 31 only when the stylus pen 10 is inserted into the pen holder 31 to reduce power consumption. In this case, when the 
when the intensity corresponding to the second resonance signal is equal or less than the predetermined threshold, control the switch to block connection of the resonance circuit to the pen charging circuit and the battery.([0028] “On the other hand, the mobile device 30 does not charge the battery 140 by stopping driving of the transmitter 54 when the charge amount V (BAT) of the battery 140 is equal to or greater than the threshold value TH.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pen charging details of Jung into Lee because they are in the same field of a mobile device capable of charging a stylus pen. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Support for modifying Lee ‘425 is found in at least paragraphs [0039] “those of ordinary skill in the art will recognize that various changes and modifications of the various embodiments described herein can be made without 

As to claim 3, Lee ‘425 and Jung teach the pen of claim 1 (see above rejection), wherein the resonance circuit further comprises a variable capacitor to sense a change in a pressure between the pen and the touch screen of the electronic device (see Lee ‘425 at least figs. 5 and 6 — variable capacitor 640, [0107] "An inductive magnetic field is generated based on the current in the coil (e.g., 510 in FIG. 5) of the resonant circuit of the input unit 168 and the pen recognition panel 460 detects the inductive magnetic field from a loop coil in a signal reception state, thereby detecting the position and pressure of the input unit 168”).

As to claim 4, Lee ‘425 and Jung teach the pen of claim 1 (see above rejection), wherein the pen further comprises a communication circuit configured to provide the electronic device with information relating to a power level of the battery (see Jung at least fig. 8 and [0027]-[0028] “the mobile device 30 senses the charge amount V (BAT) of the battery 14 (S2 and S3)”).

As to claim 5, Lee ‘425 and Jung teach the pen of claim 1 (see above rejection), wherein the first resonance signal is generated by the inductor of the resonance circuit resonating with an electromagnetic field generated in at least one among a plurality of coils included in the touch screen of the electronic device (see Lee ‘425 at least figs. 5-13 and Jung at least figs. 5-7).

As to claim 6, Lee ‘425 and Jung teach the pen of claim 1 (see above rejection), wherein the second resonance signal is generated by the inductor of the resonance circuit resonating with an electromagnetic field generated in a detecting sensor of the electronic device (see Lee ‘425 at least figs. 5-13 and Jung at least figs. 3-8).

As to claim 7, Lee ‘425 and Jung teach the pen of claim 1 (see above rejection), wherein the switch comprises a MOSFET element (note MOSFET transistors are well known switching components in the art and would be obvious to incorporate).

As to claim 21, Lee ‘425 and Jung teach the pen of claim 1 (see above rejection), wherein the resonance circuit further comprises a capacitor (see Lee ‘425 at least fig. 6 — capacitor 622 and Jung at least fig. 3: resonance circuit 13 with capacitor C).

As to claim 22, Lee ‘425 and Jung teach the pen of claim 1 (see above rejection), the pen charging circuit configured to charge the battery of the pen using the third resonance signal generated by the inductor of the resonance circuit resonating with an electromagnetic field generated in a detecting sensor of the electronic device (see Lee ‘425 at least fig. 5 - pen input circuit 168 including power source 550 (battery or capacitor) and [0131] "power source including a battery or a capacitor" and Jung at least figs. 3-8 and [0028] “The mobile device 30 charges the battery 14 by driving the transmitter 54 when the charge amount V (BAT) of the battery 14 is lower than the preset threshold TH. On the other hand, the mobile device 30 does 

As to claim 23, Lee ‘425 and Jung teach the pen of claim 1 (see above rejection), wherein, when an intensity corresponding to the second resonance signal is less than the predetermined threshold, the switch controller is configured to control the switch to deactivate the pen charging circuit from charging the battery of the pen (see Lee ‘425 at least figs. 1, 3, 5, 9A & 9B and [0078] "When the input unit 168 is used, the input unit 168 may be extended or removed from the user device 100. An insertion/removal sensing switch 169 is provided in an internal area of the user device 100 into which the input unit 168 is inserted, in order to operate in response to insertion and removal of the input unit 168. The insertion/removal sensing switch 169 may output signals corresponding to insertion and removal of the input unit 168 to the controller 110."; [0107] "An inductive magnetic field is generated based on the current in the coil (e.g., 510 in FIG. 5) of the resonant circuit of the input unit 168 and the pen recognition panel 460 detects the inductive magnetic field from a loop coil in a signal reception state, thereby detecting the position and pressure of the input unit 168"; [0171] At operation S1022, the controller may determine the presence or absence of the input unit or the state of the input unit by analyzing a feedback signal received from the input unit. ... the user device may measure the strength of the feedback signal (e.g., a value larger than a predetermined value), ... and/or the like.” and Jung at least fig. 8 and [0028] “The mobile device 30 charges the battery 14 by driving the transmitter 54 when the charge amount V (BAT) of the battery 14 is lower than the preset threshold TH. On the other hand, the mobile device 30 does not charge 

Note: References cited include just some examples that Examiner feels best explain the prior art rejection. However, the entire references teach the scope of the claims in more detail. Examiner recommends that Applicant read the full disclosures. Response to Arguments

Response to Arguments
Applicant’s arguments filed 8/11/21 have been considered but are moot because the new grounds of rejection uses a new combination of references not applied in the prior rejection of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perez et al. (USPN 2017/0222456 A1) teaches a pen charging circuit configured to charge the battery of the pen using a resonance signal generated by the inductor of the resonance circuit resonating with an electromagnetic field formed in the electronic device (see Perez at least figs. 2C, 3C, 4 and [0035] "the hinge 106 may recharge a battery within the stylus 300 through inductive charging."; [0038] "the stylus 300 may receive power from the hinge 106 through inductive charging."; [0041] "The laptop computer 100 may charge the stylus 300 by providing electrical power to the stylus 300 via the ... coils 206, 304" - note inductor (coil 304) 
Katsurahira (USPN 2008/0099254 A1) – see at least figs. 2-5;
Hara (USPN 2016/0320918 A1) – see at least figs. 2A, 7, and [0044] “Although this embodiment uses an electric double layer capacitor as the power source, this is not limitative. Alternatively, other power configurations may be employed, such as a primary battery such as a 
Lee (USPN 2010/0277327 A1) teaches wherein the pen further comprises a communication circuit configured to provide the electronic device with information relating to a power level of the battery (see at least Abstract "The power shortage reminding module is suitable for monitoring a remaining power of the active touch pen and prompting the touch display panel to send out a reminding signal for charging the active touch pen", figs. 1-3 and [0006], [0028)]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        11/19/2